Citation Nr: 1205675	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-03 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana that denied service connection for a depressive disorder.  The Board granted entitlement to service connection in an August 2007 decision and a September 2007 rating decision assigned the Veteran a 10 percent evaluation, effective October 14, 2004, for his depressive disorder.  The Veteran perfected his appeal of the initial evaluation assigned.

The Veteran testified before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in August 2009.  This transcript is associated with the file.


FINDING OF FACT

Throughout the appeal, the Veteran's depressive disorder has been manifested by feelings of depression and anxiety, sleep disturbances, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSION OF LAW

As of October 19, 2004 the criteria for an evaluation of 30 percent, but no higher, for a depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9434 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in December 2005 and March 2006.  The December 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the May 2005 rating decision, the Board finds that providing him with adequate notice in the March 2006 letter followed by a readjudication of the claim in the December 2008 statement of the case and the March 2009 and November 2009 supplemental statements of the case 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

Here, the December 2005 and March 2006 letters informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, supra; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination most recently in August 2009 for his depression claim.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant and review of the claims file.  The examiner obtained an accurate history and listened to the appellant's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been assigned an initial evaluation of 10 percent for his depressive disorder.  As discussed below, the Board finds the actual described symptoms of the Veteran's depressive disorder throughout the appeal period show a disability picture most closely resembling the 30 percent criteria.  As such the Board finds an increase is warranted to 30 percent from October 19, 2004, the date the Veteran's original claim was received.  However, at no time does the evidence reflect a depressive disorder warranting an evaluation in excess of 30 percent.

The Veteran is currently assigned a 10 percent disability evaluation for his depressive disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under this Diagnostic Code, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board has reviewed the Veteran's private psychiatry treatment records as well as VA treatment records.  The Veteran was first afforded a VA examination in March 2005.  At this examination he reported that he felt depressed.  A February 2008 VA treatment record noted the Veteran had a history of depression and anxiety.  Also at his March 2008 VA examination the Veteran reported that he was feeling depressed.  See also August 2008 private treatment record.

The Veteran has also consistently reported that he suffers from sleep disturbances; however these appear to be related to the pain that he suffers in his back.  See e.g., March 2005 VA examination report and February 2008 VA treatment record.

There was some mild memory impairment noted at the March 2008 and August 2009 VA examinations.  See also February 2008 VA treatment record.  A July 2008 private treatment record noted the Veteran had some immediate or short-term memory functioning.

Also of record are the Veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) because ratings of current functioning will generally reflect the need for treatment or care.  The Board notes that while GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability rating.

In an August 2004 statement, the Veteran's private physician assigned a GAF score of 33.  At the March 2005 VA examination the Veteran was assigned a GAF score of 62.  At his October 2007 VA examination the Veteran was assigned a GAF score of 55, however it took the Veteran's back pain into account when assigning this score and indicated that the Veteran's depressive disorder on its own warranted a GAF score of 62.  In February 2008 and January 2009 VA treatment records the Veteran was assigned a GAF score of 50.  At his August 2009 VA examination the Veteran was assigned a GAF score of 61 for his depressive disorder.  The Board observes that the examiner assigned a lower GAF score, however it took into account the Veteran's schizophrenia, for which he is not service-connected.  

A GAF score of 41-50 is assigned for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job.  GAF scores ranging between 51 and 60 indicate some moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful personal relationships.  Given the Veteran's symptoms of feelings of depression and anxiety, sleep disturbances, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, the examiners found he generally had mild to moderate symptoms of a depressive disorder.  In viewing the evidence of record in its entirety, the Board finds that the Veteran's overall disability picture most closely approximate that contemplated by a 30 percent evaluation.

The Board observes in August 2004 the Veteran's private physician assigned him a lower GAF score than any other examiner.  However, the Board notes that the August 2004 private examiner's statement took into account the Veteran's non-service-connected paranoid schizophrenia when assigning this GAF score.  Regardless, even assuming that the low GAF score represented service-connected depression alone, it  will not be relied upon as the sole basis for an increased disability rating.  Instead, the Board must consider the entire claims file, including the private treatment records, VA examinations, and VA treatment records, not just one GAF score, when determining the proper rating.

The Board also acknowledges that the Veteran suffers from symptoms not included under Diagnostic Code 9434.  For instance, the Veteran has reported feelings of paranoia, impairment in concentration, and feelings of hopelessness.  See e.g., March 2008 and August 2009 VA examination reports and August 2009 DRO hearing transcript.  In this decision, the Board has reviewed all of the Veteran's depression symptoms when determining the most appropriate evaluation.  

It is clear from the medical evidence that the Veteran's depressive disorder manifestations throughout time have consistently included anxiety, depression, sleep disturbances, and social and occupational relationship problems.  The Board concludes the Veteran's depressive disorder has manifested in consistent symptomatology throughout the appellate timeframe warranting a 30 percent rating, but no higher, effective October 19, 2004.

The Board has considered 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 30 percent disability rating.  See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because the competent evidence of record does not demonstrate that the Veteran's level of social and occupational impairment or depressive disorder symptomatology most closely approximates a 50 percent evaluation or higher.  

In this regard, there is no evidence the Veteran cannot maintain his activities of daily living, including maintaining minimal personal hygiene.  See e.g., March 2005 and October 2007 VA examination reports.  The Veteran's uncle stated that the Veteran was able to wash his clothes.  See February 2008 statement.

The Veteran reported in his October 2004 claim that he had disorganized and delusional thoughts.  See also August 2004 statement from the Veteran's private physician.  There is no objective evidence of this in the claims file.  To the contrary, multiple examiners have noted that the Veteran speech and thought processes were normal.  See e.g., July 2004 private treatment record, March 2005 VA examination report, and February 2008 VA treatment record.

The Veteran has  not reported  impaired impulse control with episodes of violence.  See e.g., March 2008 and August 2009 VA examination reports.  It was also not reported that the Veteran had difficulty understanding complex commands or that he suffered from spatial disorientation.  Also, although the Veteran complained of depression, no examiner reported that his depression was affecting his ability to function independently.

The Veteran reported in his October 2004 claim that he suffered from suicidal ideation.  However, it appears that since then the Veteran has not had any suicidal or homicidal ideation.  See e.g., August 2004 private treatment record and March 2005 VA Examination Report.  In a February 2008 VA treatment record the Veteran also reported that although he had thoughts of running into a tree, killing himself was not something he would ever do.

With regard to social and occupational functioning, it has been noted that the Veteran has problems with familial and social relationships.  In the August 2004 private treatment record it was noted that the Veteran should attempt to increase his activity and social interaction levels.  At his March 2005 VA examination the Veteran reported that he enjoyed spending time with his girlfriend and family.  He also reported that he did not like to be alone.  At his October 2007 VA examination he noted that he had reduced social involvement and he became distressed when he left his home.  See also August 2009 VA examination report.  He also reported he could no longer maintain his own apartment so he moved in with his father.  In a February 2008 VA treatment record the Veteran reported that he did not have any hobbies, although he used to bowl and work on his property.  At his March 2008 VA examination the Veteran reported that he lacked interest in others and that he had broken up with his girlfriend and was living with his father and sister.  He reported that he got along with his father and niece. In sum, it is clear that the Veteran is able to maintain effective social relationships in that he has consistently gotten along with his father and other family members.

The Board also acknowledges at his March 2005 VA examination the Veteran reported that he was hearing voices in approximately 2002.  However, at this examination he also denied current hallucinations and delusions.  At his October 2007 VA examination the Veteran reported that he still had auditory hallucinations, but they were less frequent than they previously were.  At a follow up examination in March 2008 the Veteran denied delusions.  In a February 2009 VA treatment record the Veteran denied hallucinations.  At his most recent VA examination in August 2009 the examiner reported the Veteran suffered from paranoid ideation and delusions.  However, the examiner did not indicate that this was due to the Veteran's service-connected depressive disorder.  The Board has considered these statements; however it will view the entire symptomatology when deciding an appropriate evaluation.

Thus, although the Board finds that the Veteran exhibits some symptoms associated with a higher evaluation, such as delusions and some social impairment, it concludes that the Veteran's overall disability picture continues to most closely approximate that contemplated by a 30 percent evaluation.

The Board acknowledges the Veteran's contentions that his depressive disorder warrants an evaluation greater than 30 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected depressive disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2009).

Overall, the Board concludes that the evidence discussed above supports no more than a 30 percent evaluation from October 19, 2004 forward.  The Board acknowledges that the evidence of record demonstrates that the Veteran has some more serious symptoms such as establishing and maintaining relationships, but his overall disability picture does not warrant a higher rating in excess of 30 percent.  In reaching its decision, the Board considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against an evaluation higher than 30 percent, and therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his depressive disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to his depressive disorder.  At his March 2005 VA examination the Veteran reported he had been working at the same occupation for the previous 7 years and it was going okay.  At his March 2008 VA examination the Veteran reported that he had not been working for the previous year, however it was due to the back pain from his spinal fusion surgery, not his depressive disorder.  Likewise, at his August 2009 VA examination the examiner found the Veteran's depressive disorder caused mild occupational impairment, while his non-service-connected schizophrenia caused severe occupational impairment. The Veteran was awarded Social Security disability benefits based on a primary diagnosis of schizophrenia, and other paranoid psychotic disorders.  The secondary diagnoses were anxiety related disorders.

The Veteran has indicated that his depressive disorder causes depression and anxiety, sleep disturbances, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial evaluation of 30 percent, but no higher, as of October 19, 2004 for a depressive disorder is granted. 


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


